In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00368-CV
                               __________________


          CHRISTOPHER MANN AND GWENDA MANN, Appellants

                                         V.

            RUDIS ROBLES AND CLAUDIA ROBLES, Appellee

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 16-09-11337-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Under Texas law, “[a]n easement does not divest a property owner of title, but

allows another to use the property for that purpose.”1 Thus, easements are the means

the owner of the fee uses to grant a right—for the purpose stated in the grant—to use

the owner’s land.2 Once an easement is created, the owner of the property burdened


      Severance v. Patterson, 370 S.W.3d 705, 721 (Tex. 2012).
      1

      Stephen F. Austin State Univ. v. Flynn, 228 S.W.3d 653, 658 (Tex. 2007);
      2

Marcus Cable Assocs., L.P. v. Krohn, 90 S.W.3d 697, 700 (Tex. 2002).
                                       1
by the easement must allow the party holding the easement the right to use the land

the easement describes “for the purpose of the easement.”3

      The easement involved in the dispute burdens a tract we will refer to in the

opinion as Tract 1. The easement on Tract 1 is sixty feet wide and enters Tract 1

from a gate in a fence separating Tract 1 and the tract that lies to its north. Then, the

easement travels from the gate in the fence of Tract 1’s northern border to a cattle

guard located just outside the fence line at the southern border of Tract 1. A county

road lies several feet and parallel along Tract 1’s southern border.

      When the easement was created, the party who created it owned all the tracts

of property that are mentioned in this opinion. But since the owner wanted to retain

the tract north of Tract 1 and sell Tract 1, she wanted to retain her right to cross Tract

1 so she could access the county road, which is just past Tract 1’s southern border.

Without an easement that allowed her to cross Tract 1, the owner of the Tract lying

north of Tract 1, following her decision to sell Tract 1, would not have had access

from her remaining tract to the county road that runs beside Tract 1’s south border.

      The parties involved in this suit acquired the tracts involved many years after

the owner of the tracts involved here created the easement that is in the deed to Tract

1. The case resulting in this appeal was filed in 2016. That year, the owners of Tract



      3
          Severance, 370 S.W.3d at 721.
                                            2
1—Rudis and Claudia Robles—sued the easement holders—Christopher and

Gwenda Mann—alleging the Manns engaged “in unauthorized uses” of their right-

of-way easement in four ways. According to the petition, the Manns exceeded their

rights under their easement on Tract 1 by (1) building fences and other structures in

the easement, structure that allegedly prevented the Robleses from using the gate

they also used to access their home, which is located on Tract 1; (2) placing footings,

and with lamp poles and cameras in the easement, which they alleged allowed the

Manns to monitor the activities that occurred in the easement; (3) erecting a gate at

the entrance of the easement, which the Manns locked; and (4) damaging the

property owned by the Robleses in the easement, property that consisted of a cattle

guard and fencing at the entrance to Tract 1.4




      4
        A survey drawing, admitted into evidence in the trial, shows the Robleses
own two tracts, each containing 20.826 acres. The westernmost tract of the Robleses’
property is referred to in this opinion as Tract 1. The survey depicts a sixty-foot-
wide easement inside the boundaries of Tract 1, an easement labeled in the survey
drawing as “TRACT I.” The survey labels the Robleses’ other tract, which lies to
the east of Tract 1, as “TRACT II.” The survey does not include boundary lines of
the Manns’ tract, but it does show the Manns’ tract joins Tracts 1 and 2 at the
northern borders of Tracts 1 and 2. Even so, the survey indicates the Manns’ tract,
which lies north of the Robleses’ tracts, is a 25.774-acre tract. The sixty-foot
easement crossing Tract 1 is depicted to run from the cattle guard that is in the fence
line of Tract 1’s southern border to a gate that lies at the northern border of Tract 1
at a gate that is in the fence line that separates Tract 1 and the 25.774-acre tract
owned by the Manns.
                                           3
      The trial involved many claims and counterclaims. In the end, the trial court

submitted the claims to the jury in a charge that contains thirty-two questions (not

counting the subparts for some questions). The Robleses’ claims were submitted in

twelve questions. The Manns’ counterclaims were submitted in twenty questions in

the charge. Ultimately, the jury found for the Robleses on two liability and damages

questions, finding in their favor on claims of intentional infliction of emotional

distress and trespass.5 The jury failed to find for the Manns on any of the questions

tied to the counterclaims submitted in the charge. The jury awarded the Robleses

damages that total $100,000 on their claims for intentional infliction of emotional

distress ($40,000 for mental anguish) and for trespass ($60,000, based on a $50,000

cost-of-repair and restore finding and $10,000 for the temporary lost use of Tract 1).

      At the Manns’ request, which they presented in a post-judgment motion, the

trial court threatened to grant a mistrial unless the Robleses agreed to a remittitur of


      5
        Based on the record, the Robleses’ claims should have been submitted simply
on a theory of nuisance, rather than trespass, given the facts and the evidence that
shows the Manns hold an easement that burdens Tract 1. See Crosstex N. Tex.
Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 603 (Tex. 2016). But the Manns did not
object on this basis in the trial, and they do not argue here the trespass findings are
immaterial and irrelevant to the trial court’s judgment. In the absence of objections
to the charge to the trespass theory of recovery, we measure the sufficiency of the
evidence supporting the trespass claims against the charge the trial court submitted
in considering the arguments presented here. See Osterberg v. Peca, 12 S.W.3d 31,
55 (Tex. 2000) (noting “it is the court’s charge, not some other unidentified law, that
measures the sufficiency of the evidence when the opposing party fails to object to
the charge”).
                                            4
$12,600. The Robleses accepted the suggested remittitur. Shortly after they did so,

the trial court signed a final judgment awarding the Robleses damages that total

$87,400 (not including prejudgment interest and costs). 6

      The Manns appealed. They raise three issues in their brief for our review. In

the first two of the Manns’ issues, they argue there is no evidence and alternatively

insufficient evidence to support the jury’s damages and liability findings on the

questions that are tied to the Robleses’ claims for intentional infliction of emotional

distress. In issue three, the Manns argue the evidence is legally and factually

insufficient to support the jury’s damage awards for cost-or-repairs and for

temporary, and past loss of use, the damages questions tied to the jury’s finding on

trespass.

      After careful review of the record before us in the appeal, we affirm in part

and reverse in part for reasons more fully explained below.




      6
        The $12,600 remittitur is tied to the $50,000 awarded for cost of repairs. The
record shows the trial court rejected the arguments the Manns presented in post-
judgment motions that attacked the $10,000 the jury awarded for loss of use. So, the
final judgment includes the $10,000 temporary past loss of use award based on the
evidence presented by the Robleses that they were blocked from using the entrance
to Tract 1 for about two months. The Robleses also did not file a cross-appeal, and
have not challenged the trial court’s $12,600 remittitur, even though it resulted in a
judgment that is less than the amounts the jury awarded on the damages issues in the
charge.
                                            5
                                      Background

      The Robles and the Manns own adjoining tracts of property in Montgomery

County. The Robleses bought their two tracts, which are shown in the survey

drawing in evidence, in 2005. They own Tract 1 and an adjoining tract, which lies

to the east of Tract 1. The Manns bought their tract, which lies north of Tract 1, in

1995. The only access the Manns have to the tract they own is from a county road,

which runs alongside the southern border of Tract 1. The deed to Tract 1 is burdened

by a right-of-way easement, the easement the Manns acquired from a predecessor in

title to the tract they own. The right-of-way easement authorizes the Manns, as the

owners of the northern tract, a right of ingress and egress to cross Tract 1, exiting

Tract 1 at a gate that lies in a fence line on the southern border of Tract 1 at the cattle

guard there. The easement existed when the Manns and the Robleses acquired their

respective tracts.

      This lawsuit is the third of a series of lawsuits between these parties. All the

lawsuits concern disagreements between the parties over their property rights. The

first case was filed by Rudis Robles against the Manns in August 2010. In that suit,

Rudis alleged the Manns were liable to him under a theory of promissory estoppel

when they breached an oral agreement to sell part of their land to him, around 12

acres that lies north of the border to Tract 1. The property at issue in that dispute



                                            6
included a house on the twelve-acre tract.7 Rudis obtained a six-figure judgment

against the Manns in the first case, a judgment later affirmed after the Manns

appealed.8

      Shortly after the judgment in that case became final, the Manns filed the

second case of the three cases referred to above. In the second case, the Manns sued

the Robleses for injunctive relief and damages, alleging the Robleses had interfered

with their rights to use their sixty-foot easement that crosses Tract 1.9 In a trial to the

bench, the trial court found the Manns were entitled to declaratory relief. The trial

court in that case then signed a judgment, which enjoins the Robleses from

interfering with the Manns’ use of the sixty-foot easement. The trial court in the

second case also awarded the Manns $4,070 for attorney’s fees. 10 Even so, the trial

court in that case denied the Manns any recovery on the other (many) theories they

had pled.11


      7
         Mann v. Robles, No. 13-14-00190-CV, 2016 WL 1274690 (Tex. App.—
Corpus Christi Mar. 31, 2016, pet. denied) (mem. op.). The Texas Supreme Court
transferred the appeal to the Corpus Christi Court of Appeals in a docket equalization
order. Id. at *1, n.1.
       8
         Id at *1 and *8.
       9
         Robles v. Mann, No. 13-14-00211-CV, 2016 WL 1613316 (Tex. App.—
Corpus Christi Apr. 21, 2016, no pet.) (mem. op.). The Texas Supreme Court
transferred this appeal to the Corpus Christi Court of Appeals in a docket
equalization order. Id. at *1, n.1.
       10
          Id. at *1.
       11
          Id. at *1, n.2 (listing the various claims and noting the Manns “seem to be
limiting their argument [in their appeal] to their interference claim”).
                                              7
      The Robleses appealed from the trial court’s judgment in the second case. On

appeal, the Corpus Christi Court of Appeals explained that “[a]n easement is a

nonpossessory interest in land.” The Corpus Christi Court also observed that while

the trial court had called the Manns the “owners” of the easement in its final

judgment, a judgment the Robleses appealed, it then explained the “judgment did

not grant Mann the right to use the easement for any purpose greater than the express

grant.”12 When explaining the Manns’ rights in the easement, our sister court stated:

“Rather than expanding Mann’s rights, the trial court’s order provides for what the

express grant allowed.” 13

      Shortly after the Corpus Christi Court issued that opinion, the Manns made

alterations to the easement, damaged property the Robleses had in the easement, and

excluded the Robleses from the surface easement that crosses Tract 1. These actions

led to the third lawsuit and the judgment at issue in this appeal. At this point, there

is no dispute between the parties about whether the Manns removed the cattle guard

that was at the entrance to Tract 1. The Manns also never disputed the claims alleging

they erected a gate at the entrance, locked it, and ran a fence the length of the

easement, actions that prevented the Robleses from accessing the property within

the easement to Tract 1. During trial, the Manns also installed footings and then


      12
           Id. at *4.
      13
           Id.
                                          8
placed light poles, with lights and several cameras, in the easement. At trial,

Christopher Mann testified he wanted to light the easement so he could “see the

trucks at the end of the road and also see who was putting nails in the road.” He also

testified he placed a gate at the entrance after removing the cattle guard that was

there to prevent the Robleses’ cattle from entering the county road to the south of

Tract 1.

      Christopher testified that as of the date of the trial, he now knows his right-of-

way easement allows him to go “in and out” of the entrance to the Robleses’ tract to

access his property from the county road. But that did not concede anything more

than Texas law requires since owners of property, burdened by an easement, retain

their rights as owners of the fee to enjoy the reasonable use of the surface area

covered by the easement as long as the use the owner makes of his land does not

endanger or interfere with the rights held by the party that possesses the easement.14

Stated another way, parties holding easements cannot exceed whatever rights they

have under the conveyance used to create the right of use the easement describes.15

Even so, Christopher told the jury he thought he had the right to alter the fixtures in

the easement on Tract 1 by placing a gate at the entrance, fencing the easement, and




       See Phillips Pipe Line Co. v. Razo, 420 S.W.2d 691, 695 (Tex. 1967).
      14

       See United States Forest Serv. v. Cowpasture River Pres. Ass’n, 140 S.Ct.
      15

1837, 1844 (2020); Krohn, 90 S.W.3d at 700.
                                        9
erecting lights across the easement. He testified he thought he could do so because

in the judgment, he obtained in the case he filed against the Robleses, declares the

Manns “are the owners of and have a 60’ wide easement” in Tract 1.

      About two months after the Robleses sued the Manns in what is now the third

of the three cases described above, the trial court signed a temporary injunction

order. The order required the Manns to remove the gate, take down the fencing they

erected in the easement, and restore the Robleses’ property (including the cattle

guard and pipe fence at the entrance) to the condition it was in before the Manns

made the changes we have described. At trial, the Robleses acknowledged the Manns

had removed the gate and fence they erected where it crosses Tract 1 and goes to the

fence between the tract owned by the Manns and Tract 1. And the Robleses

acknowledged the Manns tried to repair the cattle guard at the entrance to Tract 1 by

replacing the cattle guard that was there with another guard. The Robleses, however,

contested whether the new cattle guard and repairs to the fence and easement were

adequate to repair and restore the fixtures that were the easement before the Manns

changed it up to its former condition. The Manns presented testimony that

contradicts the testimony suggesting the repairs they made were inadequate to

restore the cattleguard and entrance to their former condition. Even so, the Manns

did not contest they never removed the footings they placed in the easement even



                                         10
though they removed the light poles, lights, and cameras they placed in the easement

after the trial court ordered those items removed.

      The Robleses called three witnesses to support their claim the property

burdened by the easement is still in need of repairs to restore it to its former condition

based on the damages done to it by the Manns. The witnesses the Robleses called on

their cost-of-repair claims were (1) Carlos Solorzano, the owner of a construction

company, (2) Paul Daniels, a part-time firefighter and welder, and (3) Mauro Lopez,

a licensed contractor, who is in the business of “painting and remodeling.” Solorzano

testified he inspected the gate and the cattleguard at the entrance and gave the

Robleses a bid of $37,400 to repair the entrance. He also said his bid was reasonable

to restore the entrance and cattleguard to proper order. He explained why the repairs

he proposed to perform required new pipe. He also explained why the existing pipe,

which he claimed is in disrepair, could not be reused.

      Daniels described the repairs the Manns attempted at the entrance and

cattleguard as a “botched job[.]” He also said the existing materials at the entrance

were unusable, and he agreed the repairs he proposed to complete contemplated

using “all new material.” Daniels inspected the job in March 2017. After inspecting

the entrance, he sent Robleses’ attorney a bid on the job to complete the repairs for

$13,840.



                                           11
       Lopez never bid on the work involved in the damage issue that concerns the

work at the entrance to Tract 1. Instead, his bid, which is for $8,250, is for the labor

and materials required to remove the nearly five-foot-deep, concrete footings that

the Manns installed to hold the poles for their lights. The bid that Lopez gave the

Robleses includes digging up and removing a 500-foot-long piece of buried conduit,

conduit the Manns used to provide electrical services to the lights they placed in the

easement.

                                 Standard of Review

       In all three of the Manns’ issues, they argue the evidence is legally and

factually insufficient to support the jury’s verdict. On appeal, we review issues

challenging the legal and factual sufficiency of the evidence under well-established

standards. In reviewing the evidence, “we credit evidence that supports the verdict

if reasonable jurors could, and disregard contrary evidence unless reasonable jurors

could not.” 16

       Under a legal sufficiency challenge, we will sustain the challenge “when,

among other things, the evidence offered to establish a vital fact does not exceed a




        Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793 (Tex. 2006) (citing
       16

City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)); see Am. Interstate Ins.
Co. v. Hinson, 172 S.W.3d 108, 114 (Tex. App.—Beaumont 2005, pet. denied).
                                        12
scintilla.” 17 “Evidence does not exceed a scintilla if it is ‘so weak as to do no more

than create a mere surmise or suspicion’ that the fact exists.”18

      When conducting a factual sufficiency review, we examine the entire record

and after considering the evidence before the jury, we determine whether the finding

challenged in the appeal is so contrary to the overwhelming weight of the evidence

that it is clearly wrong and unjust.19 Evidence is factually sufficient when

“reasonable and fair-minded people reach the verdict under review.”20 In conducting

our review, we defer to the decisions that a jury makes about how to weigh the

evidence in the trial.21 When jurors are asked to resolve disputes over facts arising

from testimony that conflicts about those facts, the jurors have the right to decide

whether to believe one witness’s testimony over that of others. 22 Jurors may also

decide an issue by deciding that one witness was more credible than the others.23

      Even so, a jury’s decision about a matter of “credibility must be reasonable.”24

For example, jurors are “not free to believe testimony that is conclusively negated




      17
         Suberu, 216 S.W.3d at 793.
      18
         Id. (quoting Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)).
      19
         Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).
      20
         City of Keller, 168 S.W.3d at 827.
      21
         Id.
      22
         See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986).
      23
         Id.
      24
         City of Keller, 168 S.W.3d at 820.
                                         13
by undisputed facts.” 25 Even when evidence is undisputed, “it is the province of the

jury to draw from it whatever inferences they wish, so long as more than one is

possible and the jury must not simply guess.” 26

                     Intentional Infliction of Emotional Distress

      In their first two issues, the Manns argue the evidence is legally and factually

insufficient to support the jury’s liability and damages findings on the questions

addressing the Robleses’ claims for intentional infliction of emotional distress.

      In part, the Manns argue the jury’s findings on the Robleses intentional

infliction of emotional distress claims are immaterial because one or more other tort

theories was available (and submitted) to the jury in the trial on theories offering

remedies for the conduct that was at issue in the trial.27

      We will address the Manns’ argument claiming the jury’s findings on the

Robleses’ intentional infliction of emotional distress theory are immaterial before

addressing the other arguments they raise in their appeal. Under Texas law, the tort

of intentional infliction of emotional distress is a ‘gap-filler’ tort, meaning it is no


      25
         Id.
      26
         Id. at 821.
      27
         The Manns preserved this issue for our review by raising it in their post-
verdict motion for judgment notwithstanding the verdict. See BP. Am. Prod. Co. v.
Red Deer Res., LLC, 526 S.W.3d 389, 402 (Tex. 2017) (noting the appellant
preserved its complaint about the immateriality of a finding by raising it in a post-
verdict motion for judgment notwithstanding the verdict). See Tex. R. App. P.
33.1(a)(1) (Preservation; How Shown); Tex. R. Civ. P. 301 (Judgments).
                                       14
more than a judicially created tort, available for a limited purpose, which is to allow

a victim suffering from severe emotional distress, distress the defendant

intentionally caused, a remedy under circumstances where no other remedy is

available.28

      On this record, reasonable minds simply cannot differ about whether other

remedies are available for the conduct the Robleses’ pleadings describe. The conduct

had other available remedies here through two other theories, trespass and a related

tort that exists when someone intentionally interferes with another’s property.29 The

Manns alerted the trial court to the fact that the Robleses had other remedies

available to address the Manns’ conduct when the case was tried. Nonetheless, the

trial court chose (over objection) to submit the case on three purportedly separate

theories: trespass, intentional interference with property rights, and intentional

infliction of emotional distress.

      We have no doubt that Texas law does not provide a remedy through a claim

for intentional infliction of emotional distress under the pleadings and evidence the

parties presented here. More than fifteen years ago, the Texas Supreme Court

explained: “Where the gravamen of a plaintiff’s complaint is really another tort,


      28
          Hoffmann-La Roche, Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004)
(citing Standard Fruit and Vegetable Co., Inc. v. Johnson, 985 S.W.2d 62, 68 (Tex.
1988)).
       29
          See Zeltwanger, 144 S.W.3d at 447.
                                         15
intentional infliction of emotional distress should not be available.” 30 The Manns

objected to submitting questions on the theory of intentional infliction claim and

complained about it should not have been submitted in a post-judgment motion as

well. We conclude the trial court should have, as requested by the Manns,

disregarded the finding favoring the Robleses on the intentional infliction of

emotional distress issue since the findings on that question are immaterial to the duty

the trial court had to render a judgment in accord with the law.31 Our conclusion is

required in this case since a jury’s answer to an immaterial issue “cannot alter the

effect of the verdict.”32

       For the reasons explained above, we hold the trial court erred by failing to

disregard the jury’s findings on the claim of intentional infliction of emotional

distress.

                                      Trespass

       In their third issue, the Manns argue the evidence is legally and factually

insufficient to support the damages the jury awarded the Robleses’ on their claim of

trespass. The damages represent the sum of two numbers, a $50,000 award for cost




       30
          Id.
       31
          See City of Brownsville v. Alvarado, 897 S.W.2d 750, 752 (Tex. 1995).
       32
          Id.
                                          16
of repairs and a $10,000 award to compensate the Robleses for a temporary loss of

the use of their entrance to Tract 1.

      We have already explained, however, that the trial court reduced the cost of

repair damages awarded by the jury from $50,000 to $37,400 before signing a final

judgment under the remittitur procedure, which we described more fully above. The

Robleses accepted the remittitur the trial court suggested on their claim for cost of

repairs. After the Robleses accepted the remittitur, the trial court signed a judgment

awarding the Robleses $47,400 on their trespass claim, a figure it arrived at by

adding the $37,400 in cost-of repair-damages to the $10,000 the jury awarded to the

Robleses for their temporary loss of use.

      To address the arguments in issue three, we first turn to the complaints the

Manns level at the jury’s $10,000 award for loss of use. According to the Manns, the

Robleses presented no evidence to the jury to quantify a figure that represents a

reasonable sum to compensate them for the nearly two-month period they were

locked out of the entrance they use to enter Tract 1.

      Under Texas law, when the case involves an injury to real property, “the

proper measure of damages is the cost to restore or replace, plus loss of use for the

temporary injury, and loss in fair market value for permanent injury.”33 For claims



       Gilbert Wheeler, Inc. v. Enbridge Pipelines (E. Tex.), L.P., 449 S.W.3d 474,
      33

481 (Tex. 2014).
                                       17
involving the loss of use of property damaged but not destroyed, the loss is measured

by the reasonable cost for renting a replacement during the period the plaintiff is

deprived of his property.34 To prove damages for loss of use, the plaintiff must show

(1) the reasonable rental value of a substitute item and (2) the period the plaintiff

was deprived of using the damaged item.35 Of course, since the Robleses were the

plaintiffs in the trial, they had the burden of presenting evidence to quantify the

reasonable values for the damages the Manns did to their property.36 But the jury’s

estimate for the damages for loss of use, $10,000, is a figure that appears to have

been plucked from the air, without any guidance from a witness or other evidence

about what a reasonable value would be for temporarily losing the ability to access

the entrance at the cattleguard to Tract 1.

      To support an award of damages to property, the law requires the plaintiff to

present “some concrete basis for an estimate.”37 There is no concrete basis for the




      34
          See Luna v. North Star Dodge Sales, Inc., 667 S.W.2d 115, 119 (Tex. 1984).
We note the measure is not necessarily rigidly applied because the application
thereof may vary given circumstances peculiar to the property damaged in the
dispute. Id.
       35
          Id.
       36
          Sw. Energy Prod. Co. v. Berry-Helfand, 491 S.W.3d 699, 71 (Tex. 2016).
       37
          Burbage v. Burbage, 447 S.W.3d 249, 260 (Tex. 2014); see also Waste
Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 160 (Tex.
2014) (noting the “evidence must support the amount awarded by the jury; it must
not be an ‘indicator’ that supports the estimates offered by the corporate executive”).
                                            18
loss-of-use award under the record before us here. As a result, the $10,000 award for

past loss-of-use cannot stand.

      In what remains of the arguments the Manns rely on in issue three, they

complain the evidence does not support the jury’s $50,000 award for cost of repairs.

We disagree for two straightforward and independent reasons. First, the trial court,

through the judgment, did not award the Robleses the $50,000 for cost of repairs.

Instead, the Robleses were awarded $37,400 as compensation for cost of repairs, a

figure derived from the motions relevant to the remittitur.

      Second, even if liberally construed the Manns brief by assuming they meant

to challenge the $37,400 awarded and not the $50,000 award for loss of use, there is

evidence in the record showing the $37,400 award is reasonable to repair the

damages to the cattleguard and fence at the entrance to Tract 1. Carlos Solorzano

testified $37,400 is a reasonable charge for the work required to repair the entrance

and cattleguard. There is ample evidence that supports the jury’s conclusion the

work the Manns did to repair the cattle guard and entrance did not restore those

fixtures to the condition they were in before the Manns altered them. And the Manns

have not argued that Solorzano’s estimate is not competent evidence supporting the

verdict. Nor do they argue that Solorzano’s opinion about what is reasonable is

legally or factually insufficient to support the amount awarded in the judgment for

cost of repairs.
                                         19
      Summing it up: We sustain issue three in part, to the extent the Manns argue

that no evidence supports the $10,000 the jury awarded to the Robleses on their

claim for loss of use. That said, we overrule the remaining arguments the Manns

advance in issue three.

                                     Conclusion

      The judgment is modified to delete the $40,000 awarded in the judgment to

the Robleses for mental anguish on their claims for intentional infliction of

emotional distress. The judgment is also modified to delete the $10,000 awarded in

damages for loss of use. We remand the case to the trial court with instructions that

that court calculate the appropriate prejudgment interest the Robleses are entitled to

recover above the $37,400 awarded for cost of repairs, the only award in the

judgment that we have affirmed.38

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on September 1, 2021
Opinion Delivered December 30, 2021
Before Golemon, C.J., Horton and Johnson, JJ.

      38
        See Tex. Fin. Code Ann. §§ 304.102, .104 (prejudgment-interest award is
required in cases involving wrongful death, personal injury, or property damage, and
it must be calculated as simple interest).
                                           20